Order entered April 7, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00856-CV

   THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

                                          V.

              ANGELA HORTON AND KEVIN HOUSER, Appellees

                  On Appeal from the 68th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-17-06507

                                       ORDER

         Before the Court is appellees’ April 3, 2020 motion for an extension of time

to file their brief on the merits. We GRANT the motion. We ORDER the brief

tendered to this Court by appellees on April 2, 2020 filed as of the date of this

order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE